Citation Nr: 1411703	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-21 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Whether the severance of service connection for hearing loss of the right ear was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which severed service connection for hearing loss of the right ear and reduced the evaluation of the Veteran's hearing loss for his left ear to a noncompensable rating.

The Veteran testified before a VA Decision Review officer at a June 2009 hearing conducted at the RO.  A transcript of the hearing is of record.

In October 2012, the Board remanded the case for further development which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The matters on appeal have been recharacterized as the issue reflected on the title page to comport with the Board's decision.


FINDINGS OF FACT

1.  The Veteran had been previously service connected for a left ear hearing loss, rated as noncompensable.  Right ear hearing loss was granted in a July 2008 rating decision and a 30 percent rating was assigned for bilateral hearing loss.

2.  Service connection for right ear hearing loss was severed and a noncompensable evaluation was assigned for the Veteran's left ear hearing loss in a December 2009 rating decision.

3.  The evidence of record does not establish that the award of service connection for right ear hearing loss was clearly and unmistakably erroneous. 






CONCLUSIONS OF LAW

The severance of service connection for hearing loss of the right ear was improper.  38 U.S.C.A. §§ 1131, 5107, 5109A (West 2002); 38 C.F.R. §§ 3.6(d), 3.105(d) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board is granting in full the issue on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not further be discussed.


Severance of Service Connection

A decision to sever benefits is a decision to revise a prior decision that awarded benefits because a clear and unmistakable error (CUE) was made.  CUE is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error. 

In a severance case, the evidence that may be considered in determining whether severance is proper is not limited to the evidence before the RO at the time of the initial service connection award.  See Daniels v. Gober, 10 Vet. App. 474 (1997); 38 C.F.R. § 3.105(d).   In Daniels, the Court recognized that 38 C.F.R. 3.105(d)  contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the record that existed at the time of the original decision.  In order to sever, VA bears the burden in proving that service connection is clearly and unmistakably erroneous based on the current evidence of record. Id.

When severance of service connection is warranted, the Veteran must be notified at his latest address of record of the contemplated action and furnished with a detailed explanation.   The Veteran is given 60 days to present additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced or discontinued, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105(d).

Facts

In 2008, the Veteran filed for an increased evaluation for his left ear noncompensable hearing loss.  In a July 2008 rating decision, the RO granted service connection for right ear hearing loss and a thirty percent rating for bilateral hearing loss was granted effective February 2008, the date of the claim for increase.  

In a January 2009 proposed rating action, the RO advised the Veteran of their intent to sever service connection for bilateral hearing loss.  The RO noted that, at the time of the Veteran's claim for an increased evaluation, information for another Veteran who was previously service connected for hearing loss was included in the claim file.  After the incorrect information was removed from his file, the RO noted that the Veteran had never been granted service connection for bilateral hearing loss based on his records alone and that an evaluation for increase was made in error.  A VA medical opinion was provided in December 2008; however, the examiner concluded that the Veteran's bilateral hearing loss was not the result of acoustic trauma during service because his service treatment records revealed normal hearing thresholds.

Appropriate due process notice was provided in February 2009.  In a March 2009 statement, the Veteran stated that he understood the circumstances of the mistake that was made, but noted that severance was not necessary because service connection for bilateral hearing loss was proper based on his corrected record.  The Veteran also disputed the results of the December 2008 VA medical opinion and noted that VA regulations do not require a showing of hearing loss during service to establish service connection.  

The Veteran also requested and was afforded a personal hearing before a decision review officer.  At the hearing, the Veteran's representative conceded that a claim for hearing loss was not filed until February 2008 and that the claim should have been considered as a claim for service connection rather than a claim for increase.  The Veteran also testified that he experienced difficulties hearing approximately six months after service which he attributed to hazardous acoustic noise exposure during his service in Vietnam.  Additionally, the Veteran's wife testified that she noticed he had trouble hearing when he returned from Vietnam.

Thereafter, in a December 2009 rating decision, the RO determined that the grant of service connection for bilateral hearing loss was clearly and unmistakably erroneous; and service connection for right ear hearing loss was severed effective March 1, 2010.  

Service connection for left ear hearing loss was maintained and reduced to a noncompensable evaluation because the Veteran had been service connected and continuously rated for left ear hearing loss for over 20 years (albeit based on the same incorrect records on which the right ear was service connected and a 30 percent rating for bilateral hearing loss was awarded).  

In the absence of the Veteran's own willful misconduct, the RO noted that the VA must pay compensation for a disability that was erroneously service connected.

The Veteran was afforded an additional VA examination and opinion in July 2013.  The Veteran reported experiencing hearing loss during service due to noise from heavy equipment, tanks, and machine guns.  He also reported civilian occupational noise exposure as a sawmill supervisor where hearing protection was used and as a farm equipment mechanic where no hearing protection was provided.  The VA examiner opined that the Veteran's right ear hearing loss was less likely than not the result of in-service noise exposure because the separation audio examination indicated hearing completely within normal limits in the right ear.  The VA examiner also noted that there is no reliable scientific evidence to indicate that noise-induced hearing loss develops long after the noise exposure has occurred.

Analysis

The evidence of record shows that the RO followed the proper administrative procedures to effectuate the severance of service connection for the right ear.  The Veteran was provided notice of the proposed severance of service connection for the right ear in a February 2009 letter.  The letter informed the Veteran that he could submit medical or other evidence to show that the change should not be made and notified him of his right to a hearing.  More than 60 days after issuance of the February 2009 letter, the RO severed service connection for right ear hearing loss.

The evidence of record also shows that the Veteran did not file a claim of service connection for bilateral hearing loss.  In fact, he filed a claim for an increased rating for his service-connected left ear in February 2008.   

The RO developed the Veteran's claim as a claim for increase and did not secure a nexus opinion for hearing loss in either ear because they were unaware of the fact that the audiology records in the claim file were for someone else.  

At that time, the claim file did not include any lay or medical statements linking the Veteran's right ear hearing loss to service.  Notwithstanding, the RO granted service connection for the right ear.  

In a severance of service connection case, however, service connection must be clearly and unmistakably erroneous based on the current evidence of record.  The Veteran's DD-214 indicates he served as a heavy equipment repairmen and exposure to hazardous acoustic noise in service is conceded.  The Veteran contends that his hearing loss began either during service or within at least six months of service due to the acoustic trauma he experienced in service.  As a decrease in hearing acuity is a symptom capable of lay observation, the Veteran is competent to report the onset of his perceived hearing loss during service and continuity of hearing loss symptoms since service. See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).   Hearing loss is a chronic disease as contemplated by 38 C.F.R. § 3.309(a) and the Veteran may establish service connection eligibility for this currently-diagnosed disease based on his reports of continuity of symptomatology since service. 38 C.F.R. §§ 3.303(b), 3.309(a).  Additionally, although the Veteran has not demonstrated that he is an expert when it comes to the diagnosis or etiology of audiological conditions, it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In a December 2008 VA opinion, the examiner noted that the Veteran's entrance and separation examinations revealed normal hearing bilaterally and opined that the Veteran's hearing loss was not the result of acoustic trauma during service.  Normal hearing at separation, however, does not preclude service connection for a hearing disability diagnosed after service.  See Hensley v. Brown, 5 Vet. App. 155.  Thus, the December 2008 VA medical opinion is inadequate for adjudicative purposes and the Board assigns it no probative value.

The June 2013 VA opinion also noted that the Veteran's hearing was normal at separation, but further elaborated that there is no reliable scientific evidence to indicate that noise-induced hearing loss develops long after the noise exposure has occurred. The examiner noted the Veteran's report of a long history of civilian occupational noise exposure but failed to consider an in-service shift in the Veteran's hearing acuity as evidenced by his November 1967 and May 1970 audiograms.  Accordingly, the Board finds this opinion of no probative value.

Just because the evidence considered was erroneous does not make the granting of service connection erroneous, if such is supported by other evidence of record.

The Veteran's lay statements may, or may not, be sufficient to support a grant of service connection for the right ear.  But they are certainly sufficient to rebut a finding that the service connection of the right ear was clearly and unmistakably erroneous; especially when considering the inadequacy of the VA opinions.

Severance of service connection for right ear hearing loss was improper.



ORDER

Severance of service connection for hearing loss of the right ear was improper; service connection for bilateral hearing loss, with a 30 percent rating, is restored.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


